     Case 1:19-cv-05939-JPC-SLC Document 59 Filed 12/31/20 Page 1 of 1



 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2
     TRELLIAN PTY, LTD.,
 3
                       Plaintiff,                         1:19-cv-05939-JPC-SLC
 4
            v.                                            NOTICE OF MOTION TO
 5
     adMARKETPLACE, INC.,                                 WITHDRAW AS COUNSEL
 6
                       Defendant.
 7

 8
            PLEASE TAKE NOTICE that, upon the accompanying declaration of Rochelle F.
 9
     Swartz, dated December 31, 2020, I hereby move this Court before the Honorable John P.
10

11   Cronan, at the United States Courthouse for the Southern District of New York, pursuant to Local

12   Civil Rule 1.4 of the Local Rules of the United States District Courts for the Southern and Eastern
13   Districts of New York, for an Order permitting my withdrawal as counsel for Defendant
14
     adMarketplace, Inc. in the above-captioned action.
15

16

17
     Dated: New York, New York                            Respectfully submitted,
18   December 31, 2020
19

20
                                                          /s/ Rochelle F. Swartz
21                                                        Rochelle F. Swartz
                                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
22                                                        51 West 52nd Street
                                                          New York, New York 10019
23                                                        Tel: 212-506-5367
24                                                        rswartz@orrick.com

25                                                        Attorney for Defendant adMarketplace, Inc.

26

27

28
